Case: 15-60033      Document: 00513463749         Page: 1    Date Filed: 04/13/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-60033
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 13, 2016
JOSE GRANADOS-CHAVEZ,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A094 069 067


Before JOLLY, BENAVIDES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Jose Granados-Chavez, a native and citizen of El Salvador, petitions this
court for review of an order of the Board of Immigration Appeals (BIA)
upholding the decision of an immigration judge (IJ) to deny his application for
relief under the Convention Against Torture (CAT). Granados-Chavez asserts
that he fears he will be tortured by the Civilian National Police if he is returned
to El Salvador, alleging that members of the police force have threatened and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60033       Document: 00513463749    Page: 2   Date Filed: 04/13/2016


                                  No. 15-60033

beaten him in the past. The IJ and BIA found that Granados-Chavez was not
credible and that he failed to present reasonably available evidence to
corroborate his claim.
      We review the order of the BIA and will not consider the underlying
decision of the IJ unless the IJ’s decision had some impact on the BIA’s
decision. Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009). An alien is
entitled to protection under the CAT if he can demonstrate that, if deported,
“it is more likely than not he would be tortured by, or with the acquiescence of,
government officials acting under the color of law.” Hakim v. Holder, 628 F.3d
151, 155 (5th Cir. 2010). We review for substantial evidence an immigration
court’s credibility determination. Wang, 569 F.3d at 536. To succeed on his
petition for review, Granados-Chavez must demonstrate that no reasonable
fact-finder could have found him incredible. See id. Though Granados-Chavez
contends that he presented detailed, consistent, and plausible testimony
regarding the harm that he suffered in El Salvador and urges that this was
sufficient to support his claim for relief, the BIA was free to rely on any
inconsistency or implausibility regardless whether it concerned the incidents
that formed the basis of the claim. Id. at 538.
      Under the totality of the circumstances, it was proper for the BIA to
determine that Granados-Chavez was not worthy of belief. See id. Granados-
Chavez takes issue with the finding that it was implausible that he did not
apply for relief sooner. The harm that Granados-Chavez allegedly suffered
dates back to 1996, Granados-Chavez had many interactions with U.S.
immigration officials after that, and he acknowledged during his immigration
hearing that it was “possible” that authorities had asked in the past if he feared
returning to El Salvador. Still, he did not mention his fear of returning or
apply for relief related to the harm he allegedly suffered until recently.



                                        2
    Case: 15-60033    Document: 00513463749     Page: 3   Date Filed: 04/13/2016


                                 No. 15-60033

Accordingly, substantial evidence supports the BIA’s determination that
Granados-Chavez’s delay in notifying immigration officials about his fear of
returning to El Salvador undercut his claim. See id.
      Granados-Chavez also challenges the BIA’s characterization as
implausible his testimony that he did not receive medical treatment for the
purportedly severe injuries he received from the beatings he sustained by
police, asserting that he gave a valid reason for his decision to have his mother
treat his injuries, namely that she feared he would be killed if others learned
of the beatings. Though his argument hinges on the words and actions of his
mother, as the BIA noted, he failed to provide an affidavit from her to
corroborate his account. The BIA may require an alien to submit evidence
corroborating even credible testimony if the evidence is reasonably obtainable.
Rui Yang v. Holder, 664 F.3d 580, 585, 587 (5th Cir. 2011). We will uphold a
finding that corroboration was available unless the immigration court was
compelled to find otherwise. Id. The record contains no evidence as to why
Granados-Chavez’s mother did not submit an affidavit; thus, the BIA was not
compelled to find that the affidavit was unavailable. See id.
      The BIA further deemed Granados-Chavez incredible based on his
testimony regarding his criminal history. Granados-Chavez gave conflicting
testimony about his culpability for past crimes for which he had pleaded guilty.
Though the crimes occurred more than 20 years ago and were not related to
the reasons Granados-Chavez sought CAT relief, any inconsistency can form
the basis of an adverse credibility determination. See Wang, 569 F.3d at 538.
In light of Granados-Chavez’s inconsistent testimony regarding whether he
was actually guilty, especially taken together with the other implausibilities
that the BIA identified and Granados-Chavez’s lack of corroborating evidence,




                                       3
    Case: 15-60033    Document: 00513463749    Page: 4   Date Filed: 04/13/2016


                                No. 15-60033

Granados-Chavez has not demonstrated that no reasonable factfinder could
have found him incredible. See id. at 536.
      Finally, Granados-Chavez contends that the BIA should not have
required him to obtain corroborating testimony from his family in the United
States, urging that they had no first-hand knowledge of any of the harm he
sustained in El Salvador and that, because they were present at the hearing,
the IJ could have independently sought out their testimony. However, even if
the BIA was incorrect in determining that Granados-Chavez’s family members
could have corroborated his allegations, the discrepancies and implausibilities
in his testimony combined with his failure to provide corroborating evidence
from his mother were sufficient to support the BIA’s decision. See Rui Yang,
664 F.3d at 585, 587; Wang, 569 F.3d at 536.
      Accordingly, his petition for review is DENIED.




                                      4